Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are cancelled.
Claims 26-49 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 26-49 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of an apparatus, a method, or a system, comprising: wireless local area network (WLAN) network equipment, including at least one access point, to communicate in a first network using a first radio access technology, according to an IEEE 802.11p or DSRC/ITS-G5 standards family; Long Term Evolution (LTE) network equipment, including at least one base station, to communicate in a second network using a second radio access technology, according to a 3GPP LTE standards family (major difference in the claims not found in the prior art); and a multi access edge computing (MEC) host, operating at network equipment communicatively coupled to the WLAN network equipment and the LTE network equipment, the MEC host operating a translation function configured to: receive, at a translation function operating at the MEC host, a communication message provided from a first device operating on the first network with the first radio access technology, the communication message addressed to a second device operating on the second network with the second radio access technology; convert the communication message, with the translation function, into a format compatible with the second radio access technology, to produce a translated communication message; and transmit, from the translation 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 2, 2021